 Case 3:19-cr-00804-AET Document 450 Filed 02/02/21 Page 1 of 1 PageID: 1329




 UNITED STATES OF AMERICA,                         :
                                                   : UNITED STATES DISTRICT COURT
                Plaintiff,                         :    DISTRICT OF NEW JERSEY
                                                   :
         v.                                        :     Crim. No. 19-804-15 (AET)
                                                   :
 BRANDON WATTS,                                    :             ORDER
                                                   :
                Defendant.                         :


        THIS MATTERFRPHVEHIRUHWKH&RXUWRQD3HWLWLRQIRU$FWLRQRQ&RQGLWLRQVRI
3UHWULDO5HOHDVH 6HHGNWQR 


       IT IS on this 5th     day of January, 202

         ORDERED THAT WKHFRQGLWLRQVRI'HIHQGDQW¶VSUHWULDOUHOHDVHEHDPHQGHGWRLQFOXGH
+RPH'HWHQWLRQIRUGD\VZLWKHOHFWURQLFPRQLWRULQJWRLQFOXGH6PDUW/LQNZLWKH[FHSWLRQV
IRUWKHIROORZLQJHPSOR\PHQWHGXFDWLRQUHOLJLRXVVHUYLFHVPHGLFDOVXEVWDQFHDEXVHRU
PHQWDOKHDOWKWUHDWPHQWDWWRUQH\YLVLWVFRXUWDSSHDUDQFHVRURWKHUDFWLYLWLHVDVSUHDSSURYHGE\
863UHWULDO6HUYLFHV7KHGHIHQGDQWVKDOOSD\DOORUSDUWRIWKHFRVWRIWKHPRQLWRULQJEDVHGRQ
DELOLW\WRSD\DVGHWHUPLQHGE\3UHWULDO6HUYLFHV

       $OOIXUWKHUFRQGLWLRQVUHPDLQWKHVDPHDVSUHYLRXVO\LPSRVHG




                                                      BBBBBBBBBBBBBBBBBBBBBBBBB
                                                       BBBBBBBBBBBBBBBBBB
                                                                        BBBBBBBBBB
                                                        DOUGLAS   S E. ARPE
                                                                       ARPERT
                                                                           PERT
                                                                           PE
                                                        United Stat
                                                               States
                                                                  tes
                                                                   e Magistrate
                                                                      Magistr
                                                                            trrate Judge
                                                                                   J
